NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 14, 2015 *
                                Decided April 14, 2015

                                         Before

                       RICHARD A. POSNER, Circuit Judge

                       JOEL M. FLAUM, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

No. 14-1857

BEVERLY THOMPSON and                           Appeal from the United States District
ROBERT ROCK,                                   Court for the Northern District of
     Plaintiffs-Appellants,                    Illinois, Eastern Division.

      v.                                       No. 11 C 4425

GREGORY P. RUDDY, et al.,                      Harry D. Leinenweber,
    Defendants-Appellees.                      Judge.

                                       ORDER

        Beverly Thompson and Robert Rock, successive owners of a property in the City
of Joliet, sued the City and two of the City’s employees over alleged civil-rights
violations in connection with a suit by the City to enforce its ordinances. The City and
its employees prevailed in this federal action, in part on the pleadings and in part at
summary judgment. Thompson and Rock contend in this appeal only that they were



      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-1857                                                                         Page 2

not afforded an adequate opportunity during discovery to pursue their claims. We
affirm the judgment.

       According to the complaint Gregory Ruddy, a civil engineer with the City,
accused Thompson of placing fill on her property without the necessary permits. That
ordinance violation was prosecuted, ultimately unsuccessfully, by Mary Kucharz, a
lawyer for the City. Thompson and Rock responded to the ordinance-enforcement
proceeding by filing this federal lawsuit, in which they sought relief against Ruddy and
Kucharz under 42 U.S.C. § 1985(3), asserting they conspired to deprive the plaintiffs of
equal protection due to their economic class, and the City of Joliet under 42 U.S.C.
§ 1983 and Monell v. Department of Social Services, 436 U.S. 658 (1978), asserting that the
City failed to supervise Ruddy and Kucharz. They also brought a supplemental
malicious-prosecution claim against all defendants.

       The district court screened the complaint, see 28 U.S.C. § 1915(e)(2)(B), and
allowed the plaintiffs to proceed on their malicious-prosecution and Monell claims, and
only against Ruddy and the City. (Kucharz was dismissed from the suit on grounds of
absolute prosecutorial immunity.) The court dismissed the plaintiffs’ claim under § 1985
because they alleged only a conspiracy to discriminate against them based on
socioeconomic status, which is not an actionable basis for a claim under § 1985. Several
months later, in June 2012, the court, on the defendants’ motion, dismissed the
malicious-prosecution claim insofar as it related to Rock because the ordinance-
enforcement proceeding had been brought only against Thompson.

       After the defendants moved for summary judgment on the remaining claims in
November 2012, Thompson and Rock, citing FED. R. CIV. P. 56(d), sought additional
time for discovery, asserting generally that they were, at that time, unable to respond
adequately to the defendants’ statement of facts. The district court agreed to provide the
plaintiffs an additional month to secure counsel or respond to the defendants’ motion.
After that deadline passed, the plaintiffs asked for, and received, four more extensions
of time—totaling 11 additional months—in which to conduct discovery.

       In March 2014 the district court granted summary judgment to the defendants.
The undisputed evidence, the court concluded, showed no malice behind the
ordinance-enforcement proceeding, vitiating any claim of malicious prosecution. Nor
did the record contain any evidence that Thompson and Rock had been treated
differently by the City for an irrational or impermissible reason; without an underlying
constitutional violation, the court continued, the City was not liable under Monell.
No. 14-1857                                                                           Page 3

        On appeal the plaintiffs contend only that the district court erred by not giving
them sufficient time for discovery. Summary judgment is improper if the non-moving
party has not had a “fair opportunity” to conduct whatever discovery is necessary to
rebut the factual basis of the motion. Grayson v. O’Neill, 308 F.3d 808, 815 (7th Cir. 2002);
see Celotrex Corp. v. Catrett, 477 U.S. 317, 326 (1986). But district judges have wide
latitude in managing discovery and determining whether a party has had such a fair
opportunity. See Stevo v. Frasor, 662 F.3d 880, 886–87 (7th Cir. 2011). Thompson and
Rock received all of the additional time they sought. They had the opportunity to
depose key City employees, and were able to depose at least Ruddy. They provide no
reason why 11 months (plus the time between the filing of defendants’ answer and
motion for summary judgment) did not suffice to serve upon the defendants the
necessary interrogatories or requests for production, nor do they point to any specific
evidence they were unable to or prevented from obtaining.

                                                                                AFFIRMED.